DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2 and 5 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a percentage for water content however does not assert the type of percentage (Mass, vol., wt., Mol., or some other) therefore the amount is indefinite.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Barrows (2013/0274443) in view of Fox (2009/0148589) and LZ.
LZ: LIU ZHONGKOU: Method for producing biologic protein feed by using solid-state fermentation fiber dreg; CN 102823725 B PUBLISHED ON 14-Aug-2013

Independent claim 1
Barrows teaches methods of concentrating protein in a corn gluten (Table 1) a corn meal (0014) (i.e. a grain powder) using all of the claimed steps: adding water; treating the grain with an enzyme to decompose a carbohydrate; and inoculating with yeast.

Adding a water to grain powder 
Barrows teaches a step of making a grain slurry with water (0068-0071) which imparts a step of adding water to the grain powder.

On the amount of water in the slurry: Barrows further provides the slurry has a solids content of between about 10 and about 40 % (0068).

This means the grain is in an amount of about 60 to about 90 %, which means based on the amount of grain, the water in the slurry is adjusted to about 17 to 67 %, which encompasses the claim of a water content of the grain powder in a range of 40% to 50%.

Heat treating then cooling steps
Borrows provides the slurry is heated that cooled before the enzyme glucoamylase is added (0077).

Enzyme treatment step
Barrows also includes steps of treating a grain powder with enzymes to solubilize/decompose the starch and glutens (i.e. structural carbohydrates) therein (0011) by using enzymes, including glucoamylase (0078) in a water slurry (0011).

Barrows teaches the use of the enzyme glucoamylase (0078), however, does not discuss that it is the only enzyme used in the process of concentrating protein in a grain source.
Fox also teaches a method of concentrating protein from grain powder (ti., ab.) resulting in product comprises at least about 80 % protein (0041).





Fox also teaches said method is subjected to a wet process, then a step of enzyme treatment, wherein the type of enzyme used includes the option of only glucoamylase for degradation-saccharification-liquification to degrade complex carbohydrates (0038, 0043).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of concentrating corn protein with an enzyme treatment using glucoamylase, as Barrows, to include that the only enzyme used is glucoamylase, as claimed, because Fox shows that the art finds the use only glucoamylase as being suitable for similar intended uses, including methods of concentrating corn protein with an enzyme treatment using glucoamylase, which imparts reasoning for obviousness in that since it was known for such a thing to have been effective and published, that one of skill in the art would have had a reasonable expectation of success (see MPEP 2144.07); further, Fox shows that such a method yields high protein contents, which also would have motivated on of skill to look towards its teachings.

On the amount of glucoamylase: 0.1 to 1 part by weight based on 100 parts by weight of the grain powder, as claimed. 
Barrows, provides that the amount of enzyme used is estimated based on the solids loading and starch/glucan content of the starch containing grain.  In general, the enzyme dosage is chosen such that it is sufficient to solubilize essentially all of the starch and glucans (0079).  


Therefore, it is the examiner’s position that both process parameters of amount of enzyme used and starch/glucan solubilization are known result effective variables.  If the amount of enzyme used were too low it would result in low starch/glucan solubilization and if the amount of enzyme used were higher it would result in higher starch/glucan solubilization. 
It would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the amount of enzyme used in the process of Barrows, through routine experimentation, to impart the desired amount of enzyme, including the claimed range of 0.1 to 1 part by weight based on 100 parts by weight of the grain powder, because the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. 

Solid state fermentation
Barrows, provides the method includes a step of inoculating a fermentation material (i.e. yeast - 0106) into the grain powder to perform fermentation (0011, 0034, 0091-0093, 0104-0106), however, the modified teaching does not discuss the use of solid state fermentation. 
LZ also teaches methods of corn protein production (ab.) by using a step of fermentation (ti.) with saccharomyces (step 1), wherein a temperature of under 28 to 30 ℃ for fermentation from 36 to 38 hours (Step 3), which encompasses the claim of  solid-state fermentation is performed at 20°C to 40°C for 24 hours to 72 hours.


LZ teaches that by using a step of solid state fermentation, the benefit of reduced production cost and increased protein content is achieved (1st -2nd paras. of the Summary, Step 4, line starting: In order to take full advantage ).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of protein production using steps of fermentation with saccharomyces, as the modified teaching above, to include the specifically claimed type of fermentation, solid state, because LZ teaches there is a benefit in its use include reduced production cost and increased protein content.

In summary, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods of grain protein production, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).


Dependent Claims
As for claim 2, Barrows, provides that the yeast used is of the genus Saccharomyces (0034, 0091, 0106). 

As for claim 5, Barrows teaches the structural carbohydrate comprises at least starch (0011).  Also, Fox teaches that the step of degradation-saccharification-liquification with an enzyme if used to degrade complex carbohydrates (0038, 0043).

Response to Arguments	 
It is asserted, that Claim 1 stands provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 15/741,447 in view of Barrows. This rejection is respectfully traversed because said pending application is a divisional application from the references application.
In response, this argument is persuasive.

It is asserted, that Claim 1 of the present application is directed to "A method of concentrating protein in grain powder, the method comprising: adding a water to grain powder to adjust a water content of the grain powder in a range of 40% to 50%; heat-treating the grain powder and then cooling the grain powder; treating the grain powder with an enzyme to decompose structural carbohydrate, wherein the only enzyme used in the method of concentrating protein in grain powder is glucoamylase, and wherein the enzyme is used in an amount of 0.1 to 1 part by weight based on 100 parts by weight of the grain powder; and inoculating yeast into the grain powder to perform solid-state fermentation, wherein the solid-state fermentation is performed at 20°C to 40°C for 24 hours to 72 hours, wherein the grain powder is corn gluten." 
In response, please see the modified rejection above, necessitated by the above.


It is asserted, that none of the cited references, including Barrows, disclose the feature of using only glucoamylase as an enzyme with yeast fermentation of the present invention after amendment. As amended, the present invention has the main technical feature of using only glucoamylase as an enzyme with yeast fermentation to concentrate the protein in the grain. 
On the other hand, Barrows only discloses treating a glucoamylase enzyme with an a- amylase enzyme with yeast fermentation to concentrate protein in grain (see paragraphs [0075]- [0078]). In other words, Barrows does not disclose anything about using only glucoamylase as an enzyme. 
Pandey also do not disclose the use of only glucoamylase as an enzyme with yeast fermentation to concentrate protein in grain. 
Fox merely lists several types of enzymes that can be used (see claim 23 of Fox). Even Fox does not disclose any examples showing the actual process and the enzyme actually used to obtain a corn protein concentrate having a protein content of about 78.14 - 82.2%. 
Rather, Fox discloses that additional enzymes (phytases) may be used (see claim 24 of Fox). Fox also discloses that mixtures of glucoamylase and pullulanase can be used in the glycosylation step (see paragraph [0038]). 
Claim 24 of Fox recites the following: 

    PNG
    media_image1.png
    115
    710
    media_image1.png
    Greyscale


Nevertheless, the Examiner asserts that paragraphs [0012] and [0038] of Fox disclose the use of glucoamylase alone. Applicant submits that paragraph [0012] of Fox only discloses that the protein concentration of the corn protein concentrate is at least about 80%, and in this case, the corn protein concentrate is in a state in which the externally added protein having glycosylation activity has been removed. Paragraph [0012] of Fox does not disclose that glucoamylase alone is used for protein concentration. 


    PNG
    media_image2.png
    150
    629
    media_image2.png
    Greyscale
 
[AltContent: rect]In addition, paragraph [0038] of Fox simply lists several types of enzymes that can be selectively used. Rather, paragraph [00381 of Fox discloses that a mixture of glucoamylase and pullulanase can be used in the glycosylation step. 

    PNG
    media_image3.png
    331
    596
    media_image3.png
    Greyscale
 
Therefore, Fox does not disclose, teach or suggest the use of glucoamylase alone among the many classes of enzymes simply listed. Rather, according to Fox's overall disclosure as described above, a person having ordinary skill in the art would have been motivated to use a 'mixed enzyme' from Fox. 
In response, Applicant admits that Fox teaches multiple enzymes can be used.  In other words, Fox provides the option of more than one enzyme, including  the use of glucoamylase.
Fox clearly teaches, in para. 0028, that: “For example, enzymes such as alpha-amylases, glucoamylases, dextrinases, pullulanases, hemicellulases, and cellulases or mixtures can be used.”  Such a teaching limits the selection of enzymes to six types, or mixtures thereof, wherein an individual type includes glucoamylases.  Therefore the teaching makes the use of the only enzyme used including glucoamylase, and this argument is not persuasive. Further because Fox shows a high amount of protein is achieved, one in the art would be motivated to look toward the teaching.

It is asserted, that Example 5 of the present invention in the specification discloses that a significant difference occurs in the protein concentration effect depending on the type of enzyme (see Table 5, reproduced below). Based on such results, the present invention has an advantageous effect in that it derives an enzyme that exhibits the most excellent protein concentration effect. 


    PNG
    media_image4.png
    520
    663
    media_image4.png
    Greyscale
 
   
Therefore, a person having ordinary skill in the art would not have derived an enzyme showing a better protein concentration effect among various enzymes without a specific experiment comparing the effect after using various enzymes based on the cited references. In other words, excessive experimentation is required for those skilled in the art to derive the glucoamylase-only enzyme that shows superior effects among the several types of enzymes listed simply as disclosed by Fox. 
In response, Fox provides superior protein concentrations, at least 80 %, therefore one of skill in the art would be motivated to use any of the enzymes therein, including only glucoamylase as taught.

It is asserted, that Fox merely discloses a process for protein concentration using enzymes with steps significantly different from yeast fermentation, namely adding wet-mill streams and/or removing fat (see claim 1 and paragraph [0047] of Fox). 
Therefore, the feature of using the glucoamylase-only enzyme with yeast fermentation of the present invention would not have been motivated based on Fox. 
 
 
    PNG
    media_image5.png
    572
    633
    media_image5.png
    Greyscale
	 
In response, Barrows teaches yeast fermentation, therefore there is no reason to look toward Fox for such a step.  Further one of skill looking to concentrate protein would look towards Fox for the high protein content achieves and to LZ for the benefits in using a solid state fermentation treatment. 
Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods of grain protein production, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

It is asserted, that the present invention has a remarkably excellent protein concentration effect, which is not apparent from the cited references. Present claim 1 reflects the essential steps of the process performed in Example 9 to realize the excellent protein concentration effect (about 81%) of Table 10. 
The Examiner asserts that the claimed invention can be considered to have the effect of the example only when all processes and conditions performed in the example are described in the claim. 
However, in all the processes and conditions performed in the examples, there are processes or conditions that do not significantly affect the effect even if omitted or appropriately adjusted by those skilled in the art. 
In particular, Example 9 did not go through the process of adjusting the pH. This is because it uses yeast, not bacteria. Specifically, even if corn gluten, the fermentation substrate, is acidic, yeast fermentation proceeds sufficiently even under such conditions, resulting in excellent protein concentration. This is demonstrated in Example 9 (see paragraph [0067]of the present specification as shown below). 
Also, before treatment with glucoamylase, the steps of heat treatment and air cooling are for steaming (see Table 4). A person having ordinary skill in the art would understand that the heat treatment conditions for steaming can be appropriately adjusted, and the effect of the Example 9 is not changed due to such adjustment. 
Seo (KR 10-1317549 B1) cited during examination of the parent application (U.S. 15/741,447), even if the heat treatment conditions are changed, it is shown through specific experiments that the effect of fermentation is not significantly affected ((see Example 1 and Table 1 of Seo). 

    PNG
    media_image6.png
    355
    662
    media_image6.png
    Greyscale

In addition, in Example 9, reacting at 60 °C for 1 hour after enzyme treatment was not carried out. 
Therefore, Applicant disagrees with the Examiner's assertion that the claimed invention exhibits the effect of the Example only when all non-essential processes or conditions that do not affect the effect must be described in the claim. 
In other words, the excellent effect was achieved in Example 9, and the necessary processes and conditions for realizing such an excellent effect are all required in amended claim 1. Therefore, the invention recited in claim 1 shows the excellent protein concentration effect of Table 10 (about 81%), which is clearly and substantially demonstrated in Example 9. In other words, the above effects are not for the non-claimed invention, nor are the effects conjectured or anticipated in the claimed invention, but rather the actual effects of the claimed invention. 
Therefore, the invention recited in claim 1 achieves the excellent protein concentration effect (about 81%). 
 	In Example 9 of the present application, the protein content can be increased to about 9% or more by the method of amended claim 1, and the final concentrated protein content is about 81% (see Example 9, Table 10). Thus, in Example 9 of the present application, the present invention exhibits a remarkably excellent protein concentration effect. 

    PNG
    media_image7.png
    292
    591
    media_image7.png
    Greyscale


In response, a proper showing of unexpected results must be commensurate in scope of the claims, therefore because the disclosed examples are not toward what is claimed, they are not a proper showing of unexpected results. Further, there is no showing of statistical significance, or several other features required for a proper showing as discussed in the Office Action of 10/14.2021, wherein said section of the Response to Remarks are incorporated herein.

It is asserted, that Barrows discloses a concentrated protein content of about 30 to 70% (see claims 16 and [0098] of Barrows). This is significantly lower than the concentrated protein content of the present invention (about 81%). 

    PNG
    media_image8.png
    190
    597
    media_image8.png
    Greyscale

Barrows has in common in that it uses enzymes along with yeast fermentation to concentrate protein in grain. However, the present invention only uses glucoamylase as enzyme, whereas Barrows uses a-amylase enzyme and a glucoamylase as enzyme. This is at least one significant difference between the present invention and Barrows. Due to this difference, the present invention obtains a significantly superior protein concentration effect compared to Barrows. 
Therefore, the present invention exhibits a significantly improved effect compared to Barrows by showing an excellent protein concentration effect of about 81%. Therefore, the present invention is not obvious from Barrows, and demonstrates advantageous effects compared to Barrows. 
Pandey does not disclose, teach or suggest the effect of protein enrichment at all. Next, Fox discloses that the protein concentration effect is at least 80%. 
However, the effect disclosed by Fox and the effect of the present invention cannot be simply compared. Because, as mentioned above, Fox only discloses a protein concentration method using enzymes with steps significantly different from yeast fermentation, namely adding wet-mill streams and/or removing fat. Since this aspect of Fox is significantly different from the features of the present invention, the effects of the two cannot be compared. 
Furthermore, there is no similarity or correlation between the yeast fermentation step and the step of adding wet-mill streams and/or removing the fat. 
Therefore, a person having ordinary skill in the art would not have predicted from Fox the effect of the present invention, i.e., an excellent protein concentration effect of about 81% obtained using enzymes with "yeast fermentation". 
Taken together, the superior protein concentration effect of the present invention is a significantly improved effect compared to Barrows, and it is an effect that is not at all obvious from each of the cited references including Barrows and their combinations. 
In response, although Applicant’s opinion in this matter is appreciated, not evidence is provided that shows that when Barrows method applied Fox’s type of enzyme and LZ’s method of solid state fermentation, that the results would not be as  remarkable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cheng (2012/0288587) also teaches methods of making corn gluten protein (ref. clm. 2) with steps of: yeast fermentation (ref. clm. 1); and an enzyme treatment wherein the only enzyme used is glucoamylase (ref. clm. 4).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793